NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROLAND MA,                                      No. 20-35370

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01112-JCC

 v.
                                                MEMORANDUM*
U.S. DEPARTMENT OF EDUCATION,

                Defendant,

and

UNIVERSITY OF SOUTHERN
CALIFORNIA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Roland Ma appeals pro se from the district court’s order holding him in civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
contempt and imposing sanctions. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion a district court’s civil contempt order, and for

clear error the underlying factual findings. FTC v. Affordable Media, 179 F.3d

1228, 1239 (9th Cir. 1999). We affirm.

      The district court did not clearly err by concluding that Ma failed to

demonstrate that he was unable to comply with the court’s October 16, 2019 order

enforcing the parties’ settlement agreement. Accordingly, the district court did not

abuse its discretion by ordering civil contempt sanctions to coerce Ma to comply

with the October 16, 2019 order. See id. (“The moving party has the burden of

showing by clear and convincing evidence that the contemnor[] violated a specific

and definite order of the court. The burden then shifts to the contemnor[] to

demonstrate why [he or she] w[as] unable to comply.” (citation and internal

quotation marks omitted)); see also Int’l Union, United Mine Workers of Am. v.

Bagwell, 512 U.S. 821, 827 (1994) (“[C]ivil contempt sanctions, or those penalties

designed to compel future compliance with a court order, are considered to be

coercive and avoidable through obedience, and thus may be imposed in an ordinary

civil proceeding upon notice and an opportunity to be heard.”).

      We reject as meritless Ma’s contentions that the district court’s enforcement

of the settlement agreement was unconstitutional and that the settlement agreement

violated due process.


                                          2                                     20-35370
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments or allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Ma’s motion to strike (Docket Entry No. 18) is denied.

      AFFIRMED.




                                          3                                    20-35370